Title: To Thomas Jefferson from William Tatham, 6 August 1805
From: Tatham, William
To: Jefferson, Thomas


                  
                     Sir/ 
                     Norfolk, August 6th. 1805.
                  
                  I have the honor to inform You that I am thus far on my way to the Southward, having in vain spent the best part of the year, at great expence, without any thing conclusive with the Secretary of the Navy.
                  I beg leave to state to you Sir, nevertheless, that, if that Naval department is designed to exist, there seems to be an Auxiliary one much needed: It should comprehend the economy of our Pilotage, Lights, Buoys, &  Land-marks; all of which I learn & observe are in an imperfect condition. It is stated to me that the Keepers of the Light Houses are frequently remiss in the dead hours of the night, and there is said to be need of some vigilance that the Oil is duly accounted for. The Pilots are charged with cutting down Trees & mutilating the best Land marks, in order to render their employment (perhaps their impositions) more palatable & necessary. It is added that if Government should undertake to Survey, & Buoy out their Channels, (a measure which seems to be essentially accep’d on the Potowmack, if not of greater extent under a general law,) the buoys must be well strapped with Iron, to prevent their being cut away by the Pilots; and the severest penalty on Offenders must be inflicted.—I can only add that if Government deem this measure necessary, I shall have no objection to superintend the completion of it, under a competent law; but I would not be understood, hereby, to relinquish the completion of the great system which we have heretofore thought of.
                  If you deem these hints of the consequence they seem to be in my eyes, they may probably be useful as a basis for Legislative modification. I expect to return in October, & have the honor to be Sir Yr. Obt. H St
                  
                     Wm Tatham 
                     
                  
               